Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1- 4, 6- 11, 13- 18, & 20- 22 allowed.

Claim Interpretation
	The prior claim interpretations (See, Office action mailed on 10/17/2019, pages 3- 5) is replaced1 as following:
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claims 8- 11 & 13- 14:
	a detection module: This limitation is discussed in para. 0040 and applicant’s fig. 2 with the element 224
	a querying module: This limitation is discussed in paras. 0038- 0039 and applicant’s fig. 2 with the element 222.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 8, & 15: The prior art of the records (including newly identified Kim2 (US 20120105447 A1)) individually or in a proper combination do not teach or suggest the inclusion of “selecting the at least one unregistered image in the live rendering for initiating a registration process, the registration process associating the at least one unregistered image with the external device by associating the at least one unregistered image with the specific device profile and the at least one associated image for the external device” in combination with remaining limitations of the claim as a whole. Put same external device as argued by applicant in page 10 (“multiple images can be associated with an external device for controlling the external device”) of the Remarks, 2021/01/19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 The claim element “an imaging device” is no longer treated under 112(f) because PHOISTA knows the phrase “imaging device” as well-known structure capable of performing the corresponding claimed function. However, other claim elements (recited in claim 8) are treated under 112(f). 
        2 Kim teaches registering of two or more images (images of the device 20 or markers 25s of fig. 3) for recognizing and controlling one or more appliances [“control target device 20”] (fig. 7, 0074). However, Kim’s two or more images are not from the same live rendering wherein one of the image is already known/registered and another is unregistered/known so far.